August 31, 2006


Ms. Karla Whitsitt
Assistant City Attorney
P.O. Box 1152
Midland, TX 79702


Mr. William M. Boyd
Boyd Veigel, P.C.
P. O. Box 1179
McKinney, TX 75070
Mr. Steven C. Haley
Moorman, Tate, Moorman, Urquhart & Haley, L.L.P.
P.O. Box 1808
Brenham, TX 77834-1808

Mr. Robert C. Lyon
Robert Lyon & Associates
3301 Century Drive, Suite A
Rowlett, TX 75088

RE:   Case Number:  03-0185
      Court of Appeals Number:  08-02-00087-CV
      Trial Court Number:  11143

Style:      THE CITY OF MIDLAND
      v.
      ROGER GOERLITZ, D/B/A AMERICAN WOOD WASTE RECYCLING

Dear Counsel:

      Today the Supreme Court of Texas delivered  the  enclosed  per  curiam
opinion and judgment in the above-referenced cause.  Pursuant to Texas  Rule
of Appellate Procedure 59.1, after granting  the  petition  for  review  and
without hearing oral argument, the Court  reverses  the  court  of  appeals'
judgment and remands the case to the trial court.


                                       Sincerely,
                                       [pic]
                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
|cc:|Ms. Denise      |
|   |Pacheco         |
|   |Ms. Shauna Brown|
|   |                |
|   |Mr. P. Michael  |
|   |Jung            |